3a5vr
                                  ELECTRONIC RECORD




COA#       06-14-00071-CR                         OFFENSE:        22.021


           Skie Jordan Smith v. The State of
STYLE:     Texas                                  COUNTY:         Marion

COA DISPOSITION:       Affirmed                   TRIAL COURT:    115th District Court


DATE: 2/25/15                      Publish: YES   TC CASE #:      F14369




                         IN THE COURT OF CRIMINAL APPEALS



          Skie Jordan Smith v. The State of
STYLE:    Texas                                        CCA#:
                                                                           32.5-/5
         APPZllAS/t^                  Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE:_                                                 SIGNED:                           PC:_

JUDGE:          fa U<sls4P>~                           PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD